[J-21-2016]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 1 WAP 2015
                                               :
                     Appellee                  :   Appeal from the Order of the Superior
                                               :   Court entered June 5, 2014 at No. 677
                                               :   WDA 2011, affirming the Judgment of
              v.                               :   Sentence of the Court of Common
                                               :   Pleas of Allegheny County entered
                                               :   March 16, 2011 at No. CP-02-CR-
ROLAND A. SPOTTI, JR.,                         :   0010771-2009.
                                               :
                     Appellant                 :   ARGUED: October 6, 2015
                                               :   RESUBMITTED: January 20, 2016


                                          ORDER


PER CURIAM
       AND NOW, this 16th day of February, 2016, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.

       Mr. Justice Eakin, Madam Justice Donohue and Mr. Justice Wecht did not

participate in the consideration or decision of this case.